Citation Nr: 1109981	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-22 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for status post fracture of the right ankle, postoperative open reduction, internal fixation, and removal of hardware.

2.  Entitlement to a rating in excess of 30 percent for pericarditis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from August 1981 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is needed as to both claims on appeal.

Initially, the Veteran has not been provided proper notice under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Thus, proper notice should be furnished on remand.  

Additionally, the Veteran stated during an October 2007 VA examination that he had recently undergone an echocardiogram.  The record is unclear as to whether this was performed at a VA or private facility.  The RO should ask the Veteran to identify the health care provider so that an attempt to obtain a report of this echocardiogram can be made.

The Board next notes that there are outstanding VA medical records that may be pertinent to the appeal.  In his August 2008 notice of disagreement, the Veteran indicated that he has been treated at the Perry Point VA Medical Center (VAMC).  The record only contains treatment reports from this VAMC dated from February to June 2009.  Thus, the RO should obtain all treatment reports from the Perry Point VAMC dated from October 2007 to January 2009, as well as those since July 2009.

Moreover, in a VA Form 21-526 received in November 2009, the Veteran indicated that he was in receipt of worker's compensation benefits.  Thus, any records associated with that disability determination should be obtained.

Lastly, the Board notes that the October 2007 VA examination report is inadequate for rating purposes with respect to the Veteran's pericarditis.  In this regard, the report does not address whether the Veteran suffers from congestive heart failure or left ventricular dysfunction, and does not indicate his workload in METS (metabolic equivalents).  Here, the record reflects that a VA heart examination had been requested but was never conducted.  Regardless, the RO should afford the Veteran a VA examination to determine the severity of his pericarditis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the Veteran and his representative with a VCAA notice on the issues on appeal.  

The RO should ask the Veteran to identify all health care providers that have treated him for his right ankle and pericarditis, including the provider with whom he underwent the echocardiogram mentioned during the October 2007 VA examination.

2.  The RO should attempt to obtain any records adequately identified by the Veteran.  In any event, the RO should obtain all treatment reports from the Perry Point VAMC from October 2007 to January 2009, as well as those since July 2009.  The RO should also attempt to procure, through appropriate sources, any records associated with the Veteran's worker's compensation claim.  The approximate date of any such award should be provided by the Veteran.  

Any negative search results should be noted in the record and communicated to the Veteran.

3.  The RO should then schedule the Veteran for a VA heart examination to determine the current severity of his pericarditis.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All appropriate tests should be conducted.  The report should set forth all objective findings.  

The examiner should state whether the Veteran's pericarditis is most closely manifested by: 

(a) workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray; 

(b) more than one episode of acute congestive heart failure in the past year; or workload of greater that 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent; or 

(c) chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

A complete rationale should be given for all opinions and conclusions.

4.  Thereafter, the RO should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

